LACOMBF, Circuit Judge
(dissenting). I dissent from the decision of the majority of the court because I do not think the orders denying leave to intervene are final orders. The sale effects nothing until it is *340confirmed. As I understand Williams v. Morgan, 111 U. S. 684, 4 Sup. Ct. 638, 28 L. Ed. 559, this petitioner could be heard on appeal from the decree of confirmation which would certainly be final. If this be not so, it would seem that, should the District Court refuse to hear any person interested on motion to confirm the sale, or to put him in a position where he could secure a review of such determination (as to the sale), such order would be final.
Dissenting on this ground, I do not find it necessary to express an opinion on any question which has been argued here.